APPEAL OF YOUNGSTOWN BREAD CO.Youngstown Bread Co. v. CommissionerDocket No. 1333.United States Board of Tax Appeals2 B.T.A. 402; 1925 BTA LEXIS 2391; September 7, 1925, Decided Submitted May 23, 1925.  *2391 Adrian C. Humphreys, Esq., Marion W. Rippy, Esq., and South Trimble, Jr., Esq., for the taxpayer.  Laurence Graves, Esq., and J. Harry Byrne, Esq., for the Commissioner.  Before IVINS, KORNER, MARQUETTE, and MORRIS.  This appeal is from a determination by the Commissioner of a deficiency in income and profits taxes for the year 1917 in the amount of $6,296.57.  The first issue is with respect to the proper allowance for depreciation of buildings, machinery, tools, and equipment, the taxpayer having claimed $15,591.40 and the Commissioner having allowed $4,943.81.  The taxpayer also claimed special assessment under the provisions of section 210 of the Revenue Act of 1917 but introduced no evidence in support of this claim except a letter showing that the Commissioner at one time took the position that the taxpayer was entitled to special assessment.  FINDINGS OF FACT.  The taxpayer is an Ohio corporation and operated a bakery in Youngstown during the year 1917.  In the year 1917 a reasonable allowance for exhaustion, wear and tear and obsolescence of machinery, buildings, tools, and equipment was $9,375.90.  DECISION.  The taxpayer's claim for*2392  special assessment is denied and the deficiency should be computed in accordance with the foregoing findings of fact.  Final determination will be settled on 10 days' notice, in accordance with Rule 50.  On reference to the Board, ARUNDELL took no part in the consideration.